Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicant has amended the claims to overcome the applied prior art of references. The cited prior art of references alone or in combination fails to discloses or provide any motivation of “…wherein the colored polymeric layer is a layer obtained by curing a liquid composition comprising (meth)acrylate compounds, and wherein the liquid composition comprises, as percentage by weight with respect to the total weight of the (meth)acrylate compounds, from 30% to 80% by weight of at least one aliphatic urethane/acrylate oligomer and from 20% to 70% by weight of at least one mono-or bifunctional (meth)acrylate monomer.” Regarding claim 4, the cited prior art of references alone or in combination fails to discloses or provide any motivation of “...wherein the liquid composition comprises at least one aliphatic urethane/acrylate oligomer, at least one mono-, bi- or trifunctional (meth)acrylate monomer, at least one polymerization initiator and at least one coloring agent.” The benefit of doing so would have been to manufacture a colored glazing laminate which is cost effective. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1, 4, 6-13 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/             Primary Examiner, Art Unit 1746